Case: 20-50122      Document: 00515607980         Page: 1    Date Filed: 10/20/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    October 20, 2020
                                  No. 20-50122
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Herman Ostos,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-479-2


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Herman Ostos was convicted of one count of conspiracy to transport
   illegal aliens and two counts of transportation of illegal aliens. The district
   court sentenced Ostos to concurrent terms of nine months of imprisonment,
   followed by concurrent three-year terms of supervised release.              Ostos


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50122      Document: 00515607980           Page: 2    Date Filed: 10/20/2020




                                     No. 20-50122


   challenges the denial of his motion to suppress, asserting that the trooper did
   not have reasonable suspicion to stop the truck Ostos occupied.              He
   maintains that Texas Transportation Code § 545.051 must be read in pari
   materia with Texas Transportation Code § 545.060. According to Ostos,
   when § 545.051 and § 545.060 are read together, a driver may be cited for
   driving on the wrong half of the roadway only if the road is clearly marked;
   however, in his case, the road was not clearly marked.
          In reviewing the denial of a motion to suppress, this court reviews the
   constitutionality of the traffic stop, including whether there was reasonable
   suspicion to initiate a stop, de novo and reviews the district court’s factual
   findings for clear error. See United States v. Cervantes, 797 F.3d 326, 328 (5th
   Cir. 2015). The constitutionality of a traffic stop is examined under the two-
   pronged analysis described in Terry v. Ohio, 392 U.S. 1 (1968). United States
   v. Pack, 612 F.3d 341, 349-50 (5th Cir. 2010), modified on other grounds on
   denial of reh’g, 622 F.3d 383 (5th Cir. 2010). This appeal focuses solely on
   the first Terry prong—whether the trooper’s decision to conduct a stop of
   the truck Ostos occupied was justified at its inception. See id. at 350.
          “For a traffic stop to be justified at its inception, an officer must have
   an objectively reasonable suspicion that some sort of illegal activity, such as
   a traffic violation, occurred, or is about to occur, before stopping the
   vehicle.” United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005).
   “[R]easonable suspicion exists when the officer can point to specific and
   articulable facts which, taken together with rational inferences from those
   facts, reasonably warrant the search and seizure.” Id.
          We need not reach the question whether § 545.051 and § 545.060
   must be read in pari materia, because even if the trooper erred in determining
   that he had a legal basis to stop the truck, his mistake of law can “give rise to
   the reasonable suspicion necessary to uphold the seizure under the Fourth




                                          2
Case: 20-50122     Document: 00515607980          Page: 3   Date Filed: 10/20/2020




                                   No. 20-50122


   Amendment,” if it was objectively reasonable. Heien v. North Carolina, 574
   U.S. 54, 57 (2014). Here, any mistake of law in determining that the driver
   of the truck violated § 545.051 was objectively reasonable—the statutory
   provisions do not facially indicate that they should be read in pari materia,
   Texas courts have not held that the statutes should be read in pari materia,
   and the trooper’s interpretation of § 545.051 was consistent with the wording
   of the statute. Thus, there was reasonable suspicion to justify the stop. See
   id. at 57, 66-67; United States v. Alvarado-Zarza, 782 F.3d 246, 249-50 (5th
   Cir. 2015).
          The judgment of the district court is AFFIRMED.




                                         3